DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 2/14/2022.  Since the initial filing, claims 1 and 11 have been amended and no claims have been added or cancelled.  Thus, claims 1-20 are pending in the application.
In regards to the previous 112 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn.
In regards to the previous 103 rejections, applicant’s arguments are persuasive and the rejections have been withdrawn with new rejections entered below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Plattner (US Patent Publication No. 2009/0107498) in view of Mazar (US Patent Publication No. 2009/0264792) and Ni (US Patent No. 7,329,226).
In regards to claim 1, Plattner teaches a non-invasive ventilation therapy system (paragraph 10), the system comprising: a ventilation device (paragraph 10, Fig 8, paragraph 320); a computing device coupled to the ventilation device (analyzer, paragraph 38 line 6-15); a plurality of sensors, wherein the sensors are functionally connected to the computing device; wherein the computing device: receives data from sensors (paragraph 38 line 1-6), based on 
Plattner does not teach that the sensors are for acquiring a physiological bioelectrical impedance signal from a patient, wherein the computing device: receives the physiological bioelectrical impedance signal from the sensors, analyzes the physiological bioelectrical impedance signal and wherein the analyzed physiological bioelectrical impedance signal comprises a measurement of respiratory volume.
While Plattner does teach impedance measurements acquired through electrodes (paragraph 254), it does not teach that these are measurements of physiological bioelectrical impedance.  However, Mazar teaches a non-invasive device for measuring physiological bioelectrical impedance utilizing electrodes (device 100 contains electrodes 112A-112D, paragraph 53 line 9-10).  Further, Ni teaches a computing device which receives the physiological bioelectrical impedance signal from the sensors (server 136 contains analysis module 144 and telemetry module 142 which receives physiological measures, column 8 line 25-40), analyzes the physiological bioelectrical impedance signal (column 8 line 61 – column 9 line 2); and wherein an analyzed physiological bioelectrical impedance signal comprises a measurement of respiratory volume (column 3 line 14-16, column 6 line 22-33).
Therefore it would have been obvious and one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify Plattner to measure physiological bioelectrical impedance from the patient utilizing electrodes, wherein the computing device: receives the physiological bioelectrical impedance signal from the sensors, analyzes the physiological bioelectrical impedance signal and wherein the analyzed physiological bioelectrical impedance signal comprises a measurement of respiratory volume as taught by Mazar and Ni as this is a known method of non-invasive monitoring and an effective method of acquiring respiratory data in a non-clinical setting with an added benefit that the 
In regards to claim 2, Plattner in view of Mazar and Ni teaches the system of claim 1.
Plattner does not teach wherein the computing device provides an assessment of minute ventilation, tidal volume, and respiratory rate of the patient based on the analyzed bioelectrical impedance signal.
However, Ni teaches wherein the computing device further provides an assessment of minute ventilation, tidal volume, and respiratory rate of the patient based on the analyzed bioelectrical impedance signal (column 5 line 3-7 and 39-41).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plattner such that the computing device further provides an assessment of minute ventilation, tidal volume, and respiratory rate of the patient based on the analyzed bioelectrical impedance signal as taught by Ni as these parameters would reasonably aid the device in properly calibrating therapy levels.
In regards to claim 3, Plattner in view of Mazar and Ni teaches the system of claim 1 and Plattner further teaches wherein the therapy levels are at least one of pressure (paragraph 3 and 6), and length of therapy (paragraph 77).
In regards to claim 4, Plattner in view of Mazar and Ni teaches the system of claim 1 and Plattner further teaches further comprising an aerosol delivery system (paragraph 41, 43, 232 and 245).
In regards to claim 5, Plattner in view of Mazar and Ni teaches the system of claim 1 and Plattner further teaches wherein the computing device further monitors session-to-session lung performance to determine effectiveness of therapy (analyzer draws information from patient history in order to decide mode assignment, paragraph 38 line 6-10 and 12-15).
In regards to claim 6, Plattner in view of Mazar and Ni teaches the system of claim 1 and Plattner further teaches wherein the non- invasive ventilation device is one of a Continuous High 
In regards to claim 7, Plattner in view of Mazar and Ni teaches the system of claim 1.
Plattner does not teach wherein the computing device further outputs a bioimpedance exhalation/inhalation curve and determines effectiveness of therapy based on the bioimpedance exhalation/inhalation curve.
However, Ni teaches wherein the computing device further outputs a bioimpedance exhalation/inhalation data so they might be evaluated so as to determine respiratory patterns based on the bioimpedance exhalation/inhalation data (column 3 line 32-38).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plattner such that the computing device further outputs a bioimpedance exhalation/inhalation data so they might be evaluated so as to determine respiratory patterns based on the bioimpedance exhalation/inhalation data as taught by Ni and it would be well within the skill of the art to plot the measurement sets for inspiratory and expiratory data as this would provide an easily interpreted means for the patient or a medical professional to assess the effectiveness of the applied therapy.
In regards to claim 8, Plattner in view of Mazar and Ni teaches the system of claim 1.
Plattner does not teach wherein the physiological bioelectrical impedance signal is measured transthoracically or wherein the plurality of sensors are placed on the torso of the patient.
However, Ni teaches wherein the physiological bioelectrical impedance signal is measured transthoracically (title, column 3 line 8-9).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plattner such that the physiological bioelectrical impedance signal is measured transthoracically as taught by Ni and such that the plurality of sensors are placed on the torso of the patient as taught by Mazar as this is a less invasive method of measuring physiological bioelectrical impedance.
In regards to claim 11, Plattner teaches a method of providing non-invasive ventilation therapy system (paragraph 10), the method comprising the steps of: providing a ventilation device to a patient (paragraph 10, Fig 8, paragraph 320); coupling a plurality of sensors to a patient (paragraph 38 line 1-6); and coupling the ventilation device and the plurality of sensors to a computing device (paragraph 38), the computing device: receiving the signal from the sensors (paragraph 38 line 1-6), and based on the analyzed sensor signal, adjusting the therapy levels of the ventilation device (paragraph 38 line 6-15, paragraph 45).
Plattner does not teach that the plurality of sensors are for acquiring a physiological bioelectrical impedance signal to a patient, the computing device: receiving the physiological bioelectrical impedance signal from the sensors, analyzing the physiological bioelectrical impedance signal, wherein the analyzed physiological bioelectrical impedance signal comprises a measurement of a respiratory volume.
While Plattner does teach impedance measurements acquired through electrodes (paragraph 254), it does not teach that these are measurements of physiological bioelectrical impedance.  However, Mazar teaches a non-invasive device for measuring physiological bioelectrical impedance utilizing electrodes (device 100 contains electrodes 112A-112D, paragraph 53 line 9-10).  Further, Ni teaches a computing device for receiving the physiological 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plattner to measure physiological bioelectrical impedance from the patient utilizing electrodes, the computing device: receiving the physiological bioelectrical impedance signal from the sensors, analyzing the physiological bioelectrical impedance signal, wherein the analyzed physiological bioelectrical impedance signal comprises a measurement of a respiratory volume as taught by Mazar and Ni as this is a known method of non-invasive monitoring and an effective method of monitoring and testing pulmonary performance in a non-clinical setting (Ni: column 1 line 60 – column 2 line 5).
In regards to claim 12, Plattner in view of Mazar and Ni teaches the method of claim 11.
Plattner does not teach wherein the computing device further provides an assessment of minute ventilation, tidal volume, and respiratory rate of the patient based on the analyzed bioelectrical impedance signal.
However, Ni teaches wherein the computing device further provides an assessment of minute ventilation, tidal volume, and respiratory rate of the patient based on the analyzed bioelectrical impedance signal (column 5 line 39-41).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plattner such that the computing device further provides an assessment of minute ventilation, tidal volume, and respiratory rate of the patient based on the analyzed bioelectrical impedance signal as taught by Ni as these parameters would aid the device in properly calibrating therapy levels.

In regards to claim 14, Plattner in view of Mazar and Ni teaches the method of claim 11 and Plattner further teaches further comprising coupling an aerosol delivery system to the patient and the computing device (paragraph 41, 43, 232 and 245).
In regards to claim 15, Plattner in view of Mazar and Ni teaches the method of claim 11 and Plattner further teaches wherein the computing device further monitors session-to-session lung performance to determine effectiveness of therapy (analyzer draws information from patient history in order to decide mode assignment, paragraph 38 line 6-10 and 12-15).
In regards to claim 16, Plattner in view of Mazar and Ni teaches the method of claim 11 and Plattner further teaches wherein the non-invasive ventilation device is one of a Continuous High Frequency Oscillation ("CHFO") system (paragraph 108), a ventilator (paragraph 40), a Continuous Positive Airway Pressure ("CPAP") device, a Bilevel Positive Airway Pressure ("BiPAP") device (paragraph 40), a Continuous Positive Expiratory Pressure ("CPEP") device (paragraph 101), another mechanical ventilation device (paragraph 320), or an oxygenation therapy device (paragraph 303).
In regards to claim 17, Plattner in view of Mazar and Ni teaches the method of claim 11.
Plattner does not teach wherein the computing device further outputs a bioimpedance exhalation/inhalation curve and determines effectiveness of therapy based on the bioimpedance exhalation/inhalation curve.
However, Ni teaches wherein the computing device further outputs bioimpedance exhalation/inhalation data so they might be evaluated so as to determine respiratory patterns based on the bioimpedance exhalation/inhalation data (column 3 line 32-38).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plattner such that the computing device 
In regards to claim 18, Plattner in view of Mazar and Ni teaches the method of claim 11.
Plattner does not teach wherein the physiological bioelectrical impedance signal is measured transthoracically or wherein the plurality of sensors are placed on the torso of the patient.
However, Ni teaches wherein the physiological bioelectrical impedance signal is measured transthoracically (title, column 3 line 8-9).
Further, Mazar teaches wherein the plurality of sensors are placed on the torso of the patient (impedance signals monitored with an adherent patch, paragraph 7, device 100 may be adhered onto thorax, paragraph 45 line 4-6, device 100 contains electrodes 112A-112D, paragraph 53 line 9-10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plattner such that the physiological bioelectrical impedance signal is measured transthoracically as taught by Ni and such that the plurality of sensors are placed on the torso of the patient as taught by Mazar as this is a less invasive method of measuring physiological bioelectrical impedance.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Plattner (US Patent Publication No. 2009/0107498) in view of Mazar (US Patent Publication No. 2009/0264792) and Ni (US Patent No. 7,329,226) as applied to claims 1 and 11 above and in further view of Tran (US Patent Publication No. 2019/0038133).
In regards to claim 9, Plattner in view of Mazar and Ni teaches the system of claim 1 and Plattner further teaches the device further comprising a means to measure the oxygenation of 
Plattner does not teach that the means to measure the oxygenation of the patient is a pulse oximeter.
However, Tran teaches a pulse oximeter that measures oxygenation of the patient (paragraph 34 line 12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plattner to use a pulse oximeter as they are easy, unobtrusive and effective means to measure the oxygenation of the patient (oximeter can be placed on the finger, wrist or ear of patient, paragraph 237 line 1-4).
In regards to claim 19, Plattner in view of Mazar and Ni teaches the method of claim 11 and Plattner further teaches coupling a means to measure the oxygenation of the patient to the patient and the computing device (oxygen saturation is monitored though method of monitoring is not disclosed, paragraph 18, paragraph 237).
Plattner does not teach that the means to measure the oxygenation of the patient is a pulse oximeter.
However, Tran teaches a pulse oximeter that measures oxygenation of a patient (paragraph 34 line 12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plattner to use a pulse oximeter as they are easy, unobtrusive and effective means to measure the oxygenation of the patient (oximeter can be placed on the finger, wrist or ear of patient, paragraph 237 line 1-4).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Plattner (US Patent Publication No. 2009/0107498) in view of Mazar (US Patent Publication No. 2009/0264792) and Ni (US Patent No. 7,329,226) as applied to claims 1 and 11 above and in further view of Cabal (US Patent No. 4,291,691).

Plattner does not teach wherein the ventilation device causes the mobilization of fluid in the lungs.
However, Cabal teaches wherein the ventilation device causes the mobilization of fluid in the lungs (respiratory suction adaptor allows for suction of fluid in lungs, column 2 line 50-63).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plattner such that the ventilation device causes the mobilization of fluid in the lungs as taught by Cabal as provision of an adapter for suction would enable the ventilation device to help ensure that the lungs are cleared of obstructions.
In regards to claim 20, Plattner in view of Mazar and Ni teaches the method of claim 11.
Plattner does not teach wherein the ventilation device causes the mobilization of fluid in the lungs.
However, Cabal teaches wherein the ventilation device causes the mobilization of fluid in the lungs (respiratory suction adaptor allows for suction of fluid in lungs, column 2 line 50-63).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plattner such that the ventilation device causes the mobilization of fluid in the lungs as taught by Cabal as provision of an adapter for suction would enable the ventilation device to help ensure that the lungs are cleared of obstructions.
Response to Arguments
	In regards to the arguments concerning independent claims 1 and 11, these arguments are persuasive.  Applicant argues that the modification of Plattner in view of Ni as unreasonable as Plattner is a non-invasive device and Ni is an invasive device.  Examiner has therefore entered new rejections which provide an intermediary reference, Mazar, which teaches a non-
	Arguments in regards to the dependent claims are in regards to their dependency on independent claims 1 and 11 and are addressed in the new rejections entered above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785